Citation Nr: 1812050	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-00 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a gunshot wound to the right index finger, currently evaluated as 10 percent disabling.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to July 1970.

This matter came before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) in October 2011.  A transcript of his hearing has been associated with the claims file.  

In April 2012, May 2016, and May 2017, the Board remanded the instant issues for development of the record.  The appeal has been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's right index finger disability is manifested by painful motion and ankylosis of the PIP joint in more than 30 degrees of flexion.

2.  The Veteran failed, without demonstrating good cause, to report for a June 2017 VA examination scheduled to evaluate the gunshot wound residuals of his right index finger.  

3.  For the period prior to October 19, 2011, the Veteran was in receipt of service connection for residuals of a gunshot wound to the right index finger, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensably disabling.  His combined evaluation for compensation was 20 percent.

4.  For the period prior to October 19, 2011, the evidence of record does not show a disability picture that warrants referral to the Director of the Compensation and Pension Service for extraschedular consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b).

5.  For the period from October 19, 2011, the Veteran is in receipt of service connection for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; residuals of a gunshot wound to the right index finger, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensably disabling.  His combined evaluation for compensation is 80 percent.

6.  For the period from October 19, 2011, the Veteran's service-connected disabilities, as a whole, have rendered him unable to obtain and maintain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for gunshot wound residuals of the right index finger have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Codes 5225, 5229 (2017).

2.  For the period prior to October 19, 2011, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.15, 4.16, 4.18, 4.19, 4.25 (2017).

3.  For the period from October 19, 2011, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.15, 4.16, 4.18, 4.19, 4.25 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

A letter dated in July 2008 discussed the evidence necessary to support the Veteran's increased rating claim.  The evidence of record was discussed, and the Veteran was instructed as to the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the record.  The Veteran was afforded relevant VA examinations, and the Board finds that they are adequate for the purpose of deciding the Veteran's claims, as they were conducted by neutral, skilled providers who conducted complete examinations and considered the Veteran's history in reaching their conclusions.

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.


Analysis

Evaluation of Right Index Finger Gunshot Wound Residuals

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Service connection was granted for residuals of a gunshot wound to the right index finger in March 2005.  The Veteran filed a claim for increase in March 2008.

Service treatment records reflect that the Veteran sustained a gunshot wound of the right index finger in 1967, as the result of an accidental discharge from his gun.  

On VA examination in October 2008, the Veteran's history was reviewed.  The examiner noted that the Veteran sustained a gunshot wound during service that resulted in a comminuted fracture of the proximal phalanx.  He indicated that the Veteran underwent three surgeries, but did not require amputation.  He noted that the Veteran was right hand dominant.  The Veteran reported that his fingers and hand felt weak and that he dropped things.  He denied additional injury and surgeries.  He indicated that he could move his index finger only at the metacarpophalangeal (MCP) joint and that the distal interphalangeal (DIP) joint was ankylosed in flexion.  He reported that he had lost no work due to the injury, but that he did have limitations lately, with difficulty using certain tools for more than 15 minutes before needing a break.  He noted that he had pain with use or with cold weather.  Physical examination revealed no redness, swelling, or warmth of any joint.  There was tenderness to palpation of the index finger at the MCP and proximal interphalangeal (PIP) joints, without guarding.  The PIP joint was fused and tender, and the DIP joint was fixed at 55 degrees of flexion and tender, and could not be moved.  The subject finger was shortened by two centimeters.  Range of motion of the right MCP joint was to 70 degrees with pain at the end of the range, and the PIP joint was again noted to be fused with no movement.  The other fingers had normal MCP and PIP motion, and the long finger had reduced DIP motion, the remaining fingers having normal motion at that joint.  There was a space of one half centimeter between the thumb and index finger, and a space of five centimeters between the index finger and the proximal transverse crease of the palm.  Weakness of the right index finger was noted against resistance and with gripping, at 4/5.  There was no muscle atrophy of the right hand.  X-rays revealed fusion of the PIP joint and no acute fractures of dislocations.  Degenerative changes were present in the interphalangeal joints and thumbs bilaterally.  The examiner indicated that the Veteran had evidence of osteoarthritis in the bilateral hands, so he could not attribute it to the right index finger injury.  He did suggest that the arthritis in the right thumb might be related, but indicated that he could not resolve that question without resorting to speculation.   

During his October 2011 hearing, the Veteran testified that he retired in 2009, and that he could not return to work due to his right index finger and hand disability.  

In an April 2012 remand, the Board acknowledged the Veteran's assertion that his right index finger disability had worsened, and directed that an examination be conducted.  

On VA examination in November 2012, the Veteran's history was reviewed.  He reported that he had arthritis in his right index finger and that it ached constantly.  He endorsed weakness in the right index finger and hand, and stated that he dropped things.  He also reported intermittent numbness of the right index finger.  He stated that following service, he worked in a cotton gin as a scale operator and book keeper for a few months, then worked full time in construction and truck driving until 2009, when he retired at the age of 62.  He did not report flare ups.  Physical examination revealed limitation of motion of the right index finger.  There was no gap between the thumb pad and the fingers.  There was a gap of one inch (2.5 centimeters) between the right index finger and the transverse crease of the palm, with pain beginning at a gap of less than one inch.  The Veteran was unable to extend his right index finger fully, with extension limited to 31 degrees or more of flexion.  There were no additional limitations following repetitive use testing.  The examiner noted that there was incoordination of the index finger with impaired ability to execute skilled movements smoothly.  Muscle strength testing was 4/5 for right hand grip and 5/5 for left hand grip.  The right index PIP joint was ankylosed in extension, and the Veteran reported that this caused difficulty picking up and grasping items with his right hand.  The examiner concluded that the functional impairment was not such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  She concluded that the index finger condition did not impact the Veteran's ability to work.

In October 2013, a VA physician indicated that she had reviewed the record and concluded that the Veteran's right hand disability was considered moderate based on involvement of the right index finger, thumb, and third finger inability to participate in right hand proper grip.  

In May 2016, the Board determined that the examination conducted on remand did not comply with its remand directives.  It specified that the examiner did not state clearly whether arthritis of the right hand or reported numbness were related to the gunshot wound.  It further noted that while the examiner stated that the overall disability was moderate in nature, he did not identify the specific muscle group, if any, that was impaired by the disability.  

An additional examination was ordered.  A September 2016 report indicates that the Veteran did not appear for the scheduled examination.

In a May 2017 remand, the Board noted that the Veteran had provided good cause for his failure to report for the scheduled examination, and ordered that a new examination be scheduled.  

A June 2017 report indicates that the Veteran failed to appear for the newly scheduled examination.  The record does not contain any correspondence from the Veteran regarding his failure to report for this examination.   

The Veteran's right index finger disability has been rated under 38 C.F.R. §§ 4.71a, Diagnostic Code 5225, for ankylosis of the index finger.  A 10 percent maximum rating is assigned for favorable or unfavorable ankylosis of the index finger.  Note (1) requires consideration of whether evaluation as an amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

With regard to evaluation for limitation of motion of individual digits, under Diagnostic Code 5229, a maximum 10 percent evaluation is assigned where there is limitation of motion of the index or long finger with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; or with extension limited by more than 30 degrees.  

Under the applicable criteria, when entitlement or continued entitlement to a VA benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) of 38 C.F.R. §  3.655 as appropriate. 38 C.F.R. § 3.655 (a).  When a claimant fails to report for an examination scheduled in conjunction with a claim for an increase, the claim shall be denied.  38 C.F.R. § 3.655 (b). 

In this case, the Board determined that additional examination of the Veteran was necessary to establish an evaluation in excess of the currently assigned 10 percent.  In this regard, the Board observes that the medical evidence of record does not support an evaluation in excess of 10 percent.  As discussed, the criteria for evaluating  ankylosis of the index finger and for limitation of motion of the index finger provide a maximum 10 percent evaluation.  The Board has remanded the issue and requested that an examination be conducted to determine whether there are symptoms related to the right index finger disability that might be evaluated in a manner that could afford a higher evaluation (i.e., the criteria for the evaluation of muscle injury).  However, the Veteran failed to report for his most recently scheduled examination, and has offered no explanation for his failure to present for that examination.  Therefore, his claim for an increased rating must be denied.  38 C.F.R. § 3.655.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

In this case, the Veteran does not meet the criteria under 38 C.F.R. § 4.16(a) for consideration of a TDIU for the period prior to October 19, 2011, but does meet that criteria from that date.

During his October 2011 hearing, the Veteran testified that he retired in 2009, and that he could not return to work due to his right index finger and hand disability.  

On VA hand examination in November 2012, the examiner concluded that the functional impairment caused by the right index finger disability was not such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  She concluded that the index finger condition did not impact the Veteran's ability to work.

On VA initial PTSD examination in January 2013, the examiner indicated that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.  He note that the Veteran had an inability to establish and maintain effective relationships.  

On VA PTSD examination in January 2018, the examiner stated that the Veteran had occupational and social impairment with deficiencies in most areas.  He indicated that social and occupational impairment had been due completely to PTSD in the last many years.  He noted that the Veteran maintained employment and had seven or eight various jobs from a sense of responsibility for the care and well-being of his family.  

Having reviewed the record, the Board notes that for the period prior to October 19, 2011, the Veteran is not entitled to a TDIU on a schedular basis, and that the evidence does not present an exceptional case which warrants referral to  the Director of the Compensation and Pension Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  In this regard, the record does not reflect that the Veteran's service-connected disabilities during this period, the right index finger disability, hearing loss, and tinnitus, were productive of symptoms that rendered the Veteran unemployable.  Rather, the medical evidence for this period indicated that the right index finger disability did not, in and of itself, preclude employment.  Moreover, there is no indication that the Veteran's hearing loss or tinnitus negatively impacted his employability.  Thus, the Board concludes that referral for consideration of a TDIU on an extraschedular basis is not warranted.  

The Board has also determined that for the period from October 19, 2011, a TDIU is warranted.  As noted, from this date, the Veteran's combined evaluation for compensation is 80 percent, and includes an evaluation of 70 percent for PTSD effective October 19, 2011.  The January 2013 VA psychological examiner concluded that the Veteran had an inability to establish and maintain effective relationships.  The January 2018 psychological examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas.  He noted that the Veteran had difficulty in establishing and maintaining effective work relationships, and difficulty in adapting to stressful circumstances.  Moreover, the Veteran has testified as to the functional impairment caused by his right index finger disability.  














CONTINUED OF NEXT PAGE





In weighing the lay and medical evidence of record, the Board finds that the evidence is in relative balance as to whether the Veteran has been rendered unable to obtain and maintain a substantially gainful occupation as the result of his service-connected disabilities when considered as a whole for the period from October 19, 2011.  As such, entitlement to TDIU is warranted from October 19, 2011.


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of a gunshot wound to the right index finger is denied.

For the period prior to October 19, 2011, a TDIU is denied.

For the period from October 19, 2011, a TDIU is granted, subject to the regulations controlling the payment of monetary benefits.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


